DOWNEY, Judge.
The trial court directed a verdict against appellant in the trial of his personal injury suit because the evidence failed to prove any of the threshold requirements of the Florida Automobile Reparations Reform Act so as to entitle appellant to maintain this suit.
We have reviewed the evidence in detail and find that the testimony adduced by appellant and his medical witnesses was sufficient to create a jury question as to whether his medical expenses exceeded the one thousand dollar threshold required by § 627.737, F.S.1973. Allstate Insurance Company v. Ruiz, Fla.App.1974, 305 So.2d 275. Accordingly, direction of a verdict was improper, necessitating reversal for a new trial.
Reversed and remanded for a new trial.
WALDEN, C. J., and OWEN, J., concur.